            Case 1:19-cv-00893-TSC Document 8 Filed 06/17/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 NATIONAL PUBLIC RADIO, INC.,
 et al.,
                        Plaintiffs,
                v.                                          Civil Action No. 19-0893-TSC
 U.S. DEPARTMENT OF HEALTH
 AND HUMAN SERVICES,
                        Defendant.


                                JOINT STATUS REPORT

       Defendant, the U.S. Department of Health and Human Services (“HHS”), and Plaintiffs

National Public Radio, Inc. and Alison Kodjak, by and through their respective undersigned

counsel, submit this joint status report in response to the Court’s minute order dated May 15, 2019.

       1.      On March 28, 2019, Plaintiffs filed this action claiming that HHS had not responded

to their requests for records under the Freedom of Information Act (“FOIA”). Plaintiffs’ requests

generally seek FOIA logs, the calendars of Roger Severino, Director of the HHS Office for Civil

Rights, and Severino’s email communications containing specified search terms related to abortion

and reproductive rights. See Compl. ¶¶ 12, 18.

       2.      On May 15, 2019, the Court entered the following minute order:

               Before the Court in this FOIA case are a complaint and an answer.
               The requirements of LCvR 16.3 and Rule 26(f) of the Federal Rules
               of Civil procedure appear to be inapplicable. IT IS HEREBY
               ORDERED that the parties shall meet and confer and propose a
               schedule for proceeding in this matter. The schedule shall address
               the status of Plaintiff's FOIA request, the anticipated number of
               documents responsive to Plaintiff's FOIA request, the anticipated
               date(s) for release of the documents requested by Plaintiff, whether
               a motion for an Open America stay is likely in this case, whether a
               Vaughn index will be required in this case, whether and when either
               party anticipates filing a dispositive motion, and any other pertinent
               issues. The parties shall file a joint status report that addresses these
            Case 1:19-cv-00893-TSC Document 8 Filed 06/17/19 Page 2 of 3




               issues no later than 6/17/19. The joint status report shall be
               accompanied by a proposed order.

Min. Order (May 15, 2015).

       3.      The parties have been engaged in discussions about the possibility of narrowing the

scope of Plaintiffs’ request for Severino’s email communications containing certain specified

search terms. HHS’s initial search for those terms returned 32,039 pages of potentially responsive

records. Today, June 17, 2019, Plaintiffs agreed that (1) HHS for now need release only emails and

not attachments and Plaintiffs will thereafter specify any attachments that they seek as responsive

to the request, (2) HHS may eliminate the search terms “mother” and “unborn” from the request,

(3) HHS may deem nonresponsive any (a) daily news briefings, (b) calendar invitations, and (c)

calendar invitation responses.

       4.      Give this recent agreement, HHS requires time to rerun its searches and upload the

results into its review platform before it can fully determine the anticipated number of documents

responsive to Plaintiffs’ FOIA requests and the anticipated dates for release of those documents to

Plaintiffs. HHS anticipates releasing responsive, nonexempt records responsive to Plaintiffs’

request for FOIA logs on or before June 30, 2019.

       5.      HHS does not anticipate the need for an Open America stay at this time. Whether a

Vaughn index or dispositive motion will be required will depend on whether Plaintiffs have any

dispute with HHS’s releases, which it will not be able to determine until those releases are

complete.

       6.      Given the current status of HHS’s response to Plaintiffs’ FOIA requests, the parties

propose that they file another joint status report in 30 days, on or before July 17, 2019.


                                          *       *      *



                                                  2
         Case 1:19-cv-00893-TSC Document 8 Filed 06/17/19 Page 3 of 3




Respectfully submitted,
BALLARD SPAHR LLP                              JESSIE K. LIU, D.C. Bar #472845
                                               United States Attorney
  /s/ Matthew E. Kelley
Matthew E. Kelley (#1018126)                   DANIEL F. VAN HORN, D.C. Bar #924092
BALLARD SPAHR LLP                              Chief, Civil Division
1909 K Street NW, 12th Floor
                                               By: /s/ Johnny Walker
Washington, DC 20006-1157
                                               JOHNNY H. WALKER, D.C. Bar # 991325
Tel: (202) 661-2200; Fax: (202) 661-2299
                                               Assistant United States Attorney
kelleym@ballardspahr.com
                                               555 4th Street, N.W.
                                               Washington, District of Columbia 20530
David J. Bodney (pro hac vice)
                                               Telephone: 202 252 2575
BALLARD SPAHR LLP
                                               johnny.walker@usdoj.gov
1 East Washington Street, Suite 2300
Phoenix, AZ 85004                              Counsel for Defendant
Tel: (602) 798-5400; Fax: (602) 798-5595
bodneyd@ballardspahr.com
Counsel for Plaintiffs


Dated: June 17, 2019




                                           3
